DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 9, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for using “a mass filter…to identify light elemental ions present in the plurality of elemental ions”, specifically, the disclosed mass filter itself does not identify ions.  The mass filter is disclosed to operate in a filtering mode or a non-filtering mode ([0066] of the published application).  In mass filtering mode the mass filter “scans mass windows of less than 1 amu for obtaining a mass spectrum, ions that are transmitted by the mass filter will be reflected in the electrostatic lens and into the off-axis detector. In this way a full mass spectrum can be obtained” ([0068]).  As clear from the specification, a mass spectrum is obtained by ions that are transmitted by the mass filter, reflected by the electrostatic lens and detected by the off-axis detector.  Therefore, it is the detector that provides a mass spectrum, not the mass filter.  Paragraph [0073] of the published application only teaches that the spectrum “can provide important information about the composition of the sample being analyzed”.  There is no identification step disclosed of the detected mass spectrum.  Therefore, additionally, there is no disclosure of identifying ions.  
Claim 1 further lacks written description for “the first drag field is selected, upon identifying the light elemental ions using the mass filter”.  The remarks point to support in paragraphs [0029], [0052], [0054], [0061] and [0065].  None of these paragraphs suggest that a drag field is selected upon identifying the light elemental ions.  At best paragraph [0061] of the originally filed disclosure teaches that a mass spectrum can be rapidly determined using the first mass filter…wherein during the reflection mode, the electrostatic lens is set to reflect the incoming beam backwards into the detector”.  Paragraph [0061] further teaches following the mass scan a switch to a second mode of a downstream mass filter can be performed, for example for determining isotope ratio of specific elements or molecular species in the sample.  There is no suggestion, that after the spectrum is obtained any identification is performed.  Moreover, there is no suggestion that “upon identifying the light elemental ions using the mass filter” the “first drag field is selected”.  The claim suggests that there is a nexus between the selection of the first drag field and identifying the light elemental ions.  However, the specification is devoid of any suggestion of either (1) identifying the light elemental ions from the detected spectrum more particularly identified using a mass filter  or (2) selection of the first drag field upon identification.  At best the disclosure suggests operating a mass filter upstream of the reaction cell in a scanning mode to transmit ions to an electrostatic lens, wherein the electrostatic lens reflects transmitted ion to a detector to determine a mass spectrum.  However, the selection of the drag field has no disclosed requirement to be upon identification of elemental ions using the mass filter.  Specifically, the optimization of the drag field disclosed in paragraphs [0052] has no discussion of the mass filter.  The operation of the drag field optimization is only disclosed to be used independently of the mass filter.
Therefore, the claims fail to meet the written description requirement under 35 USC § 112(a).
Dependent claims fail to meet the written description requirement by virtue of their dependencies on independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires light elemental ions have an atomic mass similar to, or the same as or less than the atomic or molecular mass of the at least one reaction gas in the reaction cell.  Since claim 1 already requires the light elemental ions to have a mass similar to the at least one reaction gas, claim 2 fails to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman et al. (US pgPub 2003/0160168) (herein Speakman) in view of Loboda et al. (US pgPub 2005/0253064) (herein Loboda) or alternatively in view of Makarov (US pgPub 2014/0070091) and further in view of Makarov (US pgPub 2016/0217985) (herein MakarovII) or Baykut et al. (US pgPub 2008/0042005).
Alternatively, Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman and Loboda or Makarov in view of MakarovII and further in view of Abou-Shakra et al. (US pgPub 2004/0026610).
Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (Tanner “reaction cells and collision cells for ICP-MS: a tutorial review” submitted with IDS of 27 July 2018) in view of Loboda et al. or Makarov et al. and further in view of Makarov (US pgPub 2016/0217985).
Regarding claim 1, Speakman teaches a method of isotope ratio mass spectrometry (inherent in the apparatus of figures 1 and 4, note: [0001]), the method comprising steps of: 
i. transmitting an ion beam comprising a plurality of elemental ions from an ion source (1, elemental ions see paragraph [0002]) into a reaction cell (gas containment means 21, [0062], note: decreasing interfering peaks via increasing inert gas indicative of some reaction within the tube 221) that comprises at least one ion guide (figures show a hexapole 13-15 of ion guide 12, however paragraph [0024] teaches a quadrupole or octupole sets may be used instead), wherein the reaction cell contains at least one reaction gas ([0062]); 
iii. applying an axial electric field gradient in the reaction cell for improving transmission of elemental ions through the reaction cell ([0024] “an axial potential gradient [[i.e. a potential gradient results in an electric field gradient]] may be provided along the ion guiding means which can assist ion transmission”);
vii. transmitting elemental ions from the reaction cell (fig. 4, 12) into a sector field mass analyzer (38) for mass analysis (inherent in a sector analyzer) followed by detecting ions using a multicollector ([0059]), and analyzing an isotope ratio of detected ions ([0059]).
Speakman teaches in paragraph [0063] “it is found that the maximum transmission of the hexapole for ions of different mass-to-charge ratios occurs at different voltages, the AC voltage is conveniently scanned in synchronism with the mass-to-charge ratio scanning of the mass analyzer to ensure that maximum transmission through the hexapole of the ions actually being detected is achieved”.  That is, Speakman teaches application of different AC voltages to transmit different mass-to charge ratios (i.e. mass selection based on AC voltages).  Therefore, Speakman differs from the claimed invention by not disclosing applying an axial electric field gradient to adjust residence time of the elemental ions inside the reaction cell and to transmit the elemental ions through the reaction cell, wherein the axial electric field gradient comprises a first drag field having a first setting and a second drag field having a second setting, wherein the second setting is different from the first setting; iv. adjusting the axial electric field gradient during mass analysis such that a first element, from which the light elemental ions are produced, is analyzed and wherein adjusting the axial electric field gradient comprises applying the first setting in the reaction cell such that the first drag field is selected, upon identifying the light elemental ions using the mass filter, to optimize the residence time of the light elemental ions in the reaction cell and increase transmission of the light elemental ions through the reaction cell; v. adjusting the axial electric field gradient during mass analysis such that a second element, from which heavier elemental ions are produced, is analyzed and wherein adjusting the axial electric field gradient comprises applying the second setting in the reaction cell such that the second drag field is selected to transmit the heavier elemental ions through the reaction cell, wherein the heavier elemental ions have an atomic mass greater than the light elemental ions.
However, Loboda teaches applying an axial electric field gradient (fig. 9, 830, [0064]) to adjust residence time of the elemental ions inside the reaction cell and to transmit the elemental ions through the reaction cell, (see paragraphs [0062] and [0064], and discussion in response to arguments section of the Final rejection of 07 September 2021), wherein the axial electric field gradient comprises a first drag field having a first setting and a second drag field having a second setting wherein the second setting is different from the first setting ([0064] note mass selectively ejecting ions via ramping up the DC potential 830 (i.e. gradient), thus first heavier ion, followed by a second lighter mass ion depending on the slope or gradient of 830.  The second ramped gradient is interpreted to be the first setting including the lighter mass ion.  The first gradient is interpreted to be the second setting including the heavier ions.  Different gradients result in different settings)  adjusting the axial electric field gradient during mass analysis such that a first element ([0064] ions are sequentially ejected out by ramping the DC potential and [0057] teaches ejection towards mass analyzer), from which the light elemental ions are produced, is analyzed (via mass analyzer) and wherein adjusting the axial electric field gradient comprises applying the first setting in the reaction cell such that the first drag field is selected, to optimize the residence time of the light elemental ions in the reaction cell and increase transmission of the light elemental ions through the reaction cell (See discussion in the response to arguments section of the non-Final rejection of 12 May 2021, page 2 with respect to paragraph [0054].  Additionally, since the new field 855 ejects ions transmission is improved to eject each ion based on the slope of the gradient, wherein gradient is selected based on mass, thus for light ions an appropriate gradient is selected); and 
adjusting the axial electric field gradient during mass analysis such that a second element, from which heavier elemental ions are produced, is analyzed and wherein adjusting the axial electric field gradient comprises applying the second setting in the reaction cell such that the second drag field is selected to transmit the heavier elemental ions through the reaction cell, wherein the heavier elemental ions have an atomic mass greater than the light elemental ions (see discussion above as applied to heavier ions, see further discussion in the Non-Final Rejection of 14 March 2022).
Loboda also teaches that the mass selection may alternatively be provided for by ramping of the AC voltage in a manner similar to Speakman (see paragraph [0064] of Loboda).
Therefore, Speakman is a finding that the prior art contained a method which differed from the claimed device by the substitution of a scanned AC voltage to select ions for maximum transmission, rather than an axial gradient.  Loboda is a finding that the adjustable axial gradient was also known for mass selective transmission through a collisional cell.  Moreover, Loboda is a finding that one of ordinary skill in the art could have substituted the AC mass selection of Speakman with the ramping of the axial gradient and the results of the substitution would have been predictable to result in the transmission of mass selected ions through the collisional cell.  Therefore, the claim would have been obvious because the substitution of mass selection via changing voltages of an AC potential for ramping of an axial field yields predictable results to one of ordinary skill in the art (mainly mass selective transmission of ions through the collisional/reaction cell) (see MPEP 2143 (I)(B)).
Alternatively, to Loboda, Makarov teaches disclosing applying an axial electric field gradient ([0010] and [0021]) to adjust ([0031]) residence time of the elemental ions inside the reaction cell and to transmit the elemental ions through the reaction cell (([0031] teaches adjusting the potential gradient based upon the charge of the processed ions.  Further see setting the gradient lower for lower charges of ions to be processed. Since paragraph [0024] teaches the potential gradient causes ions to exit the collisional cell (i.e. transmission), for a lower gradient, the lower charges (i.e. lower mass) has a higher transmission and higher gradient the higher charges (higher mass) have a higher transmission, thus transmission improved for first and second elemental ions based on adjusted gradient.  Gradient improves transmission as discussed above, wherein improved transmission results in reduced retention time as the respective heavier or lighter ions are no longer present within the cell. Thus adjustment of residence time and transmission of ions), wherein the axial electric field gradient comprises a first drag field having a first setting and a second drag field having a second setting, wherein the second setting is different from the first setting ([0031] higher charge (i.e. higher mass see paragraph [0014]) and lower charge (lower mass) ions are transmitted via an adjusted field gradient, wherein the gradient is applied along the trapping volume of a collision cell ([0010]).  The gradient for lower charge (lower mass) is interpreted to be the first setting and the gradient for higher charge (higher mass) is interpreted to be the second setting.  Note: ions are processed.  Paragraph [0024] teaches the DC potential gradient causes processed ions to exit the collision cell, thus process implies transmission); iv. adjusting the axial electric field gradient during mass analysis such that a first element, from which the light elemental ions are produced, is analyzed and wherein adjusting the axial electric field gradient comprises applying the first setting in the reaction cell such that the first drag field is selected, to optimize the residence time of the light elemental ions in the reaction cell and increase transmission of the light elemental ions through the reaction cell ([0031] teaches adjusting the potential gradient based upon the charge of the processed ions.  Further see setting the gradient lower for lower charges of ions to be processed. Since paragraph [0024] teaches the potential gradient causes ions to exit the collisional cell (i.e. transmission), for a lower gradient, the lower charges (i.e. lower mass) has a higher transmission and higher gradient the higher charges (higher mass) have a higher transmission, thus transmission improved for first and second elemental ions based on adjusted gradient.  Since the gradient is based upon the charge of the processed ions, the residence time is optimized for transmission of ions of a particular charge.  For light ions the gradient is chosen to increase transmission of those ions); v. adjusting the axial electric field gradient during mass analysis such that a second element, from which heavier elemental ions are produced, is analyzed and wherein adjusting the axial electric field gradient comprises applying the second setting in the reaction cell such that the second drag field is selected to transmit the heavier elemental ions through the reaction cell, wherein the heavier elemental ions have an atomic mass greater than the light elemental ions (as above applied to heavier ions, see further discussion in the Non-Final Rejection of 14 March 2022).
Makarov modifies Speakman by providing an adjustable axial gradient applied to the collisional cell dependent upon the charge of the ions.
Since both inventions are directed towards reaction cells, it would have been obvious to one of ordinary skill in the art to apply an adjustable field gradient of Makarov to the reaction cell of Speakman because it would ensure that all the ions are smoothly ejected from the ion trap at a faster rate, without increasing the energy of most of the ions beyond an acceptable level that will prevent them from being subsequently trapped ([0016]).
Speakman in view of Loboda or Makarov fail to disclose light elemental ions present in the plurality of elemental ions, wherein the light elemental ions have a mass similar to the at least one reaction gas.
However, Loboda teaches mass selectively ejecting ions by ramping up or down the DC potential 830 ([0064]), therefore if a known first elemental ion of small mass similar to the collision gas is known (i.e. identified) and desired to be ejected it would be obvious to one of ordinary skill in the art to select a ramp to eject that ion at the first setting (i.e. interpreting the first setting to be at the mass equivalent to the mass similar to the collisional gas).  That is, the settings are mass selective, therefore a mass that happens to be similar in mass of the reaction gas would not change the setting of the ramp for ejection of that ion of that particular mass.  
Alternatively, Makarov both teaches in paragraph [0031] lower gradient for lower charges (i.e. low masses), thus for a known first light elemental ion having a mass which happens to be similar in mass to the reaction gas it would be obvious to one of ordinary skill in the art to select a lower gradient such that light ion could be ejected at the interpreted first setting.  That is, the settings are mass selective, therefore a mass that happens to be similar in mass of the reaction gas would not change the setting of the gradient for ejection of that ion at that mass.
Alternatively, to Loboda/Makarov Speakman in view of Loboda or Makarov differ from the claimed invention by not disclosing wherein the light elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of the at least one reaction gas in the reaction cell.
However, Abou-Shakra teaches wherein the elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of the at least one reaction gas in the reaction cell ([0022] teaches P+ ion and oxygen as the collisional/reaction gas.  Phosphorous has an atomic weight of 31, whereas oxygen has an atomic weight of ~16).
Abou-Shakra modifies the Speakman by providing a particular ion for analysis in a mass spectrometer.
Since both inventions are directed towards ICP-MS with a reaction cell, it would have been obvious to one of ordinary skill in the art to select a desired elemental ion for analysis as done in Abou-Shakra in the device of Speakman in view of Loboda because it would provide for quantitative/qualitative analysis of a particular sample to be analyzed.
Speakman in view of Loboda or Makarov or Speakman in view of Loboda or Makarov in view of Abou-Shakra further fail to disclose using a mass filter operated in scanning mode to identify ions and applying the first setting upon identifying the ions.
However, MakarovII teaches using a mass filter operated in scanning mode to identify ions (([0078], [0083]-[0084], note: ions are accumulated over multiple windows as selected by mass filter 20 and transmitted to collisional cell 30 as seen in figure 1a, thus a broad-mass mode.  See also paragraph [0035]-[0036] teaching first and second ranges of m/z ratios selected by mass filter, thus scanned and sent to auxiliary detector.  See also paragraph [0107] for different mass windows of the mass filter, thus scanned) and applying the first setting upon identifying the ions (setting applied to collisional cell 30).
MakarovII Makarov modifies Speakman by providing a mass filter upstream the collisional cell.
Since both inventions are directed towards reaction cells, it would have been obvious to one of ordinary skill in the art to place the filter upstream the collisional cell because the filter transmits ions having a reduced range of m/z ([0016]), therefore allowing filtering out only precursor and ions of interest to provide a robust quantitative method for targeted analysis ([0002]).
Alternatively, to MakarovII, Baykut teaches using a mass filter (fig. 2, 13) operated in scanning mode to identify ions ([0049] off axis detector can be used to acquire mass spectrometric data in order to select ions of interest.  Since ions first pass through mass filter, in order to select ions, the mass filter must be scanned to provide different ions to be selected by detector) and applying the first setting upon identifying the ions (settings applied to 17 see further discussion in claim 11 below).
Baykut et al. modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Baykut in the combined device because it would facilitate acquisition of mass spectrometric data in order to select ions of interest for separation analysis ([0049]).
Regarding claim 1, Tanner teaches a method of isotope ratio mass spectrometry (page 1410, left column last paragraph), the method comprising steps of: 
i. transmitting elemental ions from an ion source (page 1410, left column, lines 13-16 teach elemental ions from ICP) into a reaction cell (page 1410, lines 13-16 collisional broadening in a pressurized rf quadrupole) that comprises at least one ion guide (1410, left column, lines 13-16note quadrupole), wherein the reaction cell contains at least one reaction gas (page 1410, right column, last 10 lines above section 8.2.3); 
ii. applying an axial electric field gradient in the reaction cell for improving transmission of elemental ions through the reaction cell (page 1398, right column, last sentence of first paragraph)
iii. transmitting elemental ions from the reaction cell into a sector field mass analyzer (page 1443, right column, first sentence of first full paragraph) for mass analysis (inherent in a sector analyzer) followed by detecting ions using a multicollector (page 1443, right column, first sentence of first full paragraph), and analyzing an isotope ratio of detected ions (page 1443, right column, first sentence of first full paragraph).
Tanner has the same deficiencies as Speakman above and it would be obvious to resolve those deficiencies by any of the methods disclosed in the references above for the same reasons.
Regarding claim 2, Speakman fails to specifically disclose the sample ions, therefore, Speakman in view of Loboda or Makarov differ from the claimed invention by not disclosing wherein the elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of the at least one reaction gas in the reaction cell.
However, Abou-Shakra teaches wherein the light elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of the at least one reaction gas in the reaction cell ([0022] teaches P+ ion and oxygen as the collisional/reaction gas.  Phosphorous has an atomic weight of 31, whereas oxygen has an atomic weight of ~16).
Abou-Shakra modifies the Speakman by providing a particular ion for analysis in a mass spectrometer.
Since both inventions are directed towards ICP-MS with a reaction cell, it would have been obvious to one of ordinary skill in the art to select a desired elemental ion for analysis as done in Abou-Shakra in the device of Speakman in view of Loboda because it would provide for quantitative/qualitative analysis of a particular sample to be analyzed.
Regarding claim 3, the combined device in view of Abou-Shakra teach wherein the light elemental ions have an atomic mass of less than 40 amu (phosphorous ions 31, see paragraph [0022]).
Regarding claim 6, Speakman teaches wherein the reaction cell comprises at least one multipole ion guide ([0024]).
Regarding claim 9, Speakman in view of Makarov fails to disclose wherein prior to being transmitted through the reaction cell, the ions are transmitted through at least one mass filter.
However, MakarovII teaches wherein prior to being transmitted through the reaction cell (30), the ions are transmitted through at least one mass filter (20).
MakarovII modifies Speakman by providing a mass filter upstream the collisional cell.
Since both inventions are directed towards reaction cells, it would have been obvious to one of ordinary skill in the art to place the filter upstream the collisional cell because the filter transmits ions having a reduced range of m/z ([0016]), therefore allowing filtering out only precursor and ions of interest to provide a robust quantitative method for targeted analysis ([0002]).
Regarding claim 11, the combined device differs from the claimed method by not disclosing transmitting the ion beam through at least one electrostatic lens that is arranged upstream from the reaction cell, wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell, and a second mode, in which the ion beam is reflected into an off-axis detector device.
However, Baykut et al. teaches transmitting the ion beam through at least one electrostatic lens (fig. 2, 14) that is arranged upstream from the reaction cell (IMS 17 is disclosed to have an RF hexapole ion guide operated under elevated pressure of collision gas as fragmentation chambers [0063].  Thus 14 is upstream 17), wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell ([0047], note “The mass filter is used to select ions with the mass (mass-to-charge ratio) of interest. The selected ions pass the aperture electrode (16) and are allowed to fly through the ion mobility separation cell (17) for separation the conformational isomers of the selected mass-to-charge ratio”), and a second mode, in which the ion beam is reflected into an off-axis detector device ([0047] “At the end of the quadrupole mass filter (13), an ion deflector (14) and an off-axis ion detector (15) is placed. Using the quadrupole mass filter (13) and the detector (15) a mass spectrum can be acquired”).
Baykut et al. modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Baykut in the combined device because it would facilitate acquisition of mass spectrometric data in order to select ions of interest for separation analysis ([0049]).

Regarding claim 11, Speakman differs from the claimed method by not disclosing wherein the at least one electrostatic lens that is arranged upstream from the reaction cell, wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell, and a second mode, in which the ion beam is reflected into an off-axis detector device.
However, MakarovII teaches wherein the at least one electrostatic lens that is arranged upstream from the reaction cell (fig. 1a shows transmission of ions from filter 20 to off-axis detector 60 upstream collision cell 30, via a deflector), wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell ([0078]), and a second mode, in which the ion beam is reflected into an off-axis detector device see paragraph [0079]).
Makarov modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Makarov in the combined device because the data from the auxiliary detector can be used for improving the high-mass-resolution data, thus interpolation, deconvolution or best-fitting approaches are especially made possible by the use of multiple ion current measurements for each mass analysis scan. Advantageously, the auxiliary ion detector has a higher absolute sensitivity than the mass analyzer ([0011]-[0012]).
Regarding claim 12, Speakman differs from the claimed invention by not disclosing wherein the mass filter is further operated in a filtering mode and during a first filtering mode, ions in the ion beam having a selectable mass-to-charge are transmitted through the mass filter and into the electrostatic lens, the ion beam is reflected into the off-axis detector; and a second broad- mass mode, wherein particles of a mass range that is greater than during filtering mode are transmitted through the mass filter and through the electrostatic lens, into the reaction cell.
However Makarov teaches wherein the mass filter is further operated in a filtering mode and during a first filtering mode (mass filter 20 operating in a narrow range see paragraph [0083] and intermittently deflected), ions in the ion beam having a selectable mass-to-charge are transmitted through the mass filter and into the electrostatic lens ([0079] and [0083]), the ion beam is reflected into the off-axis detector ([0079] and [0083]); and a second broad- mass mode ([0083] when ions pass through the deflector towards the collisional cell 30 (see figure 1a and paragraph [0078])), wherein particles of a mass range that is greater than during filtering mode are transmitted through the mass filter and through the electrostatic lens, into the reaction cell ([0078], [0083]-[0084], note: ions are accumulated over multiple windows as selected by mass filter 20 and transmitted to collisional cell 30 as seen in figure 1a, thus a broad-mass mode. Alternatively, to figure 1a, figure 3 shows the ions passing through mass filter to collision cell 31, see discussion in paragraphs [0089] and [0107].  Thus, accumulation occurs in collisional cell see paragraph [0035] and thus a broader mass range than during the deflecting mode to off-axis detector 61).
Makarov modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards mass filters followed by reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Makarov in the combined device because the data from the auxiliary detector can be used for improving the high-mass-resolution data, thus interpolation, deconvolution or best-fitting approaches are especially made possible by the use of multiple ion current measurements for each mass analysis scan. Advantageously, the auxiliary ion detector has a higher absolute sensitivity than the mass analyzer ([0011]-[0012]).

Relevant art of interest to the applicant:
Bateman et al. (US pgPub 20030001085) teaches in paragraph [0091] “The effect of maintaining various DC voltage gradients across the fragmentation cell 1 on the transmission of ions having various mass to charge ratios is shown in more detail in FIG. 12”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also note: the published application teaches in paragraph [0019] EP-0813228-A1 (foreign publication to Speakman) teaches the use of a collision cell that promotes collisions between ions and the neutral gas molecules, thus a collision/reaction cell and collision/reaction gas by applicants own admission.